Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed Nov. 13, 2020. As filed, Claims 1-20 are pending are pending. The examiner at your application at USPTO has been changed.
Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicants are reminded of the duty to disclose anything believed to be material to the patentability of the instant application in accordance with 37 CPR 1.56.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The objection to the Abstract set forth in paragraph 3 of the previous Office Action mailed 12 April 2019 is MAINTAINED in response to Applicant’s failure to address the rejection. The first sentence of the specification is an incomplete and therefore incorrect claim for priority. Applicant has requested the authority on which this objection is based. The Examiner directs Applicants’ attention to the following: Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
2.The rejection of claim 19 under 35 USC §112(b) set forth in paragraph 8 of the Office Action mailed 12 April 2019 is MAINTAINED in response to Applicant’s failure to amend the claim to provide sufficient information in order to determine what process is being claimed. Applicant argues (Remarks, bridging pp.11-12) appears that the rejection sounds in the belief that claim 19 is broad, and thus indefinite. This is incorrect. One of ordinary skill in the art would not be able to determine which process is actually being claimed because no intermediates are provided and use of the terms “comprises” and “comprising” further impair the ordinary artisan’s ability to unambiguously determine the intended scope of the claim.

3. The rejection of claim 19 under 35 USC §112(a) set forth in paragraph 8 of the previous Office Action mailed 12 April 2019 is MAINTAINED in response to Applicant’s failure to amend the claim to limit to processes actually enabled. Applicants argue (Remarks, pg. 13, 1st partial para) that one of ordinary skill in the art would know how to make and use claims 19, especially in light of specification paragraph 00101-00131 under the section "Methods" which further recites "Detailed synthesis procedures and characterization of compounds are shown as following:". The Examiner agrees with Applicant that the synthesis set forth in the specification is enabled. This support, however, does not extend to any undisclosed synthetic routes employing undisclosed intermediates and conditions since these will involve undue experimentation as set forth in the rejection of record.
4.The rejection of claims 1-16 under 35 USC §112(b) set forth in paragraph 15 of the previous Office Action mailed 05/19/2020 is MAINTAINED in response to Applicant’s failure to amend the claim to specify claimed “a first residue”, “a second residue”, “a third residue” and “a fourth residue”. Applicant argues (Remarks, page 10) appears that the rejection sounds in the belief that claim 1-16  is broad, and thus indefinite and further that “The Office Action has not articulated a reason why the person of ordinary skill in the art would not understand
how to do this.”(Remarks page ). Contrary to Applicants assertion, the previous office action  (05/19/2020) states on page 5  that regarding “ “a first residue”, “a second residue”, “a third residue” and “a fourth residue”, in lines 9 and 10, 11 and 12, 13 and 14, 15 and 16, respectively. No description of the composition of these residues has been given. Neither is it possible to determine the composition of these materials on the basis of chemical treatment in view of the use of open “comprising” language. It is consequently impossible to unambiguously determine the intended scope of claim 1”. One of ordinary skill in the art would not be able to determine which process is actually being claimed because no intermediates are provided and use of the terms “comprises” and “comprising” further impair the ordinary artisan’s ability to unambiguously determine the intended scope of instant claim.
5.The rejection of claim 17 under 35 USC §112(b) set forth in paragraph 16 of the previous Office Action mailed 05/19/2020 is MAINTAINED in response to Applicant’s failure to amend the claim to specify the structures of claimed  “a first residue”, “a second residue”, “a third residue”, “a fourth residue”, and “an eleventh residue”.Applicant argues (Remarks, page 11) appears that the rejection sounds in the belief that claim 19 is broad, and thus indefinite. This is incorrect. One of ordinary skill in the art would not be able to determine which process is actually being claimed because no intermediates are provided and use of the terms “comprises” and “comprising” further impair the ordinary artisan’s ability to unambiguously determine the intended scope of the claim.
6.The rejection of claims 20  under 35 USC §112(b) set forth in paragraph 17 of the previous Office Action mailed 05/19/202 is MAINTAINED in response to Applicant’s failure to amend the claim to specify the structures of claimed “first residue”, “a second residue”, “a third residue” and “a fourth residue.Applicant argues (Remarks, page 11) appears that the rejection sounds in the belief that claim 19 is broad, and thus indefinite. This is incorrect. One of ordinary skill in the art would not be able to determine which process is actually being claimed because no intermediates are provided and use of the terms “comprises” and “comprising” further impair the ordinary artisan’s ability to unambiguously determine the intended scope of the claim.
7.The Double Patenting rejection of claims 1-20 over claim 1-16 of U.S. Patent No. 10,131,687 set forth in paragraph 18 of the previous Office Action mailed 05/21/2020 is withdrawn in response to Applicant’s submission of prerequisite Terminal Disclaimer on 11/13/2020 which has been approved.

===============================================================
Maintained Rejections
===============================================================
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 recites the phrases (each twice) “a first residue”, “a second residue”, “a third residue” and “a fourth residue”, in lines 9 and 10, 11 and 12, 13 and 14, 15 and 16, respectively. No description of the composition of these residues has been given. Neither is it possible to determine the composition of these materials on the basis of chemical treatment in view of the use of open “comprising” language. It is consequently impossible to unambiguously determine the intended scope of claim 1. Claim 1 and its dependents are therefore rendered indefinite. 

2.Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 17 recites the phrases (each twice except for the eleventh residue) “a first residue”, “a second residue”, “a third residue”, “a fourth residue”, and “an eleventh residue” in lines 9 and 10, 11 and 12, 13 and 14, 15 and 16 and 18, respectively. No description of the composition of these residues has been given. Neither is it possible to determine the composition of these materials on the basis of chemical treatment in view of the use of open “comprising” language. It is consequently impossible to unambiguously determine the intended scope of claim 17. Claim 17 is therefore rendered indefinite. 
3.Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 20 recites the phrases (each twice) “a first residue”, “a second residue”, “a third residue” and “a fourth residue”, in lines 5 and 6, 7 and 8, 9 and 10, 11 and 12, respectively. No description of the composition of these residues has been given. Neither is it possible to determine the composition of these materials on the basis of chemical treatment in view of the use of open “comprising” language. It is consequently impossible to unambiguously determine the intended scope of claim 1. Claim 1 and its dependents are therefore rendered indefinite. 
4.Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 19 recites the phrase the “converting the cholenic acid comprises using a sequence, wherein the sequence comprises synthesizing a THP-protection group, LiAlH4 reduction, Dess-Martin oxidation, and Seyferth-Gilbert-Bestmann homologation” in line 3-5. No structure is provided for any intermediate or the product of its reaction. It is consequently impossible to unambiguously determine the intended scope of claim 19. Claim 19 is therefore rendered indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming  the compounds A-Chol, PhA-Chol, PDY-Chol and CN-Chol using the specific steps set forth in the specification (See, for example, Figure 1) does not reasonably provide enablement for forming any undisclosed compound using the generic transformations “THP-protection group, LiAlH4 reduction, Dess-Martin oxidation, and Seyferth-Gilbert-Bestmann homologation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.

In the instant case the claims cover a method of forming an undisclosed compound using the generic transformations THP-protection group, LiAlH4 reduction, Dess-Martin oxidation, and Seyferth-Gilbert-Bestmann homologation. The possible range of structural types encompassed by the present claims is extremely broad and ranges from relatively “simple” steroid compounds to highly complex molecules in which the required steroid unit forms a small part of an infinitely large and complex molecule. These compounds as highly functionalized molecules, pose significant synthetic challenges.  Based on the above standards, the disclosure must contained sufficient information to enable one skilled in the pertinent art to make this invention without undue experimentation.  See M.P.E.P.  2164.01. Given the scope of the claims, it does not.

The state of the art fails to support the proposition that the synthesis of the full (or even a significant portion) scope of the claimed compounds be made without undue experimentation, when it is recognized in the art that synthesis of organic compounds requires a significant effort in terms of design and implementation of synthetic strategy    For example, while it might be easy to write down a synthesis on paper, the proper choice of reagents and conditions is an empirical endeavor with multiple attempts frequently required in order to produce satisfactory results especially if the potential exists for different stereo-or regiochemical outcomes. As the complexity of the target compound increases, so does the magnitude of the undertaking.  The discovery of the proper conditions to produce a desired synthetic outcome is largely an empirical undertaking requiring the devotion of large amounts of time and financial resources. Attempts at synthetic transformations also frequently fail for unpredictable reasons. Zaragoza Dorwald (Side Reactions in Organic Synthesis, 2005, WILEY-VCH Verlag GmbH & Co. KGaA, Weinheim, Preface. Pg. IX) teaches:

    PNG
    media_image1.png
    357
    629
    media_image1.png
    Greyscale

The specification and the examples do not remedy the deficiencies of the state of the art since the disclosure provides no guidance on how to prepare final compounds and intermediates other than those disclosed in the examples using any undisclosed sequence of reactions. 
The examiner understands that there is no requirement that the specification disclose every possible embodiment if there is sufficient guidance given by knowledge in the art (See M.P.E.P. § 2164.05(a) “[t]he specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).”). 

However, the instant case goes beyond what is known in the art, because the specification does not offer any guidance on how one of ordinary skill would go about practicing the invention to produce any undisclosed compound.

Applicant is reminded of the heightened enablement for chemical inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art are unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  [I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]

Here, the requirement for enablement is not met since the claims go far beyond the enabling disclosure.

Allowable Subject Matter
The processes of claims 1 and 19 set forth in the specification are free of art. Claims drawn to those processes and otherwise meeting all statutory requirements will be considered allowable. The following is a statement of reasons for the indication of allowable subject matter: The closes prior art is Kaiser (US 4,134,904). Kaiser teaches (Claim. 5) a process for the production of the compound CN-Chol. Kaiser, however, does not disclose or fairly suggest the instantly disclosed method employing a cholenic acid-derived compound with a terminal alkyne group.

Conclusion
Claims 1-20 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622